Order reversed upon the law and the facts, without costs, and motion to modify final judgment denied, without costs, without prejudice to a renewal upon compliance with section 1170 of the Civil Practice Act and the furnishing of a detailed statement of the facts which, defendant claims, make her visits to the children at plaintiff’s home annoying and unpleasant. The leave of the court to make an application to modify final judgment in an action for divorce or separation is essential under section 1170 of the Civil Practice Act. * The statements made by defendant with reference to the annoyance to which she is put upon her visits to her children are too vague and general upon which to predicate the relief granted. While the notice of motion does not show that defendant sought the relief granted, her affidavits cover this phase of the case and give sufficient notice to plaintiff. Furthermore, a public railroad depot is not an appropriate place for children of such tender age to visit with defendant. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.

 Amd. by Laws of 1925, chap. 240.— [Rep.